DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-18 of U.S. Application 15/677256filed on August 15, 2017 have been examined. 

Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The closest prior art of record is Meyer et al., US 20160061610 A1, and Katanoda, US 20180029500 A1, hereinafter referred to as Meyer, and Katanoda, respectively.
The following is an examiner’s statement of reasons for allowance:

Meyer discloses estimating/predicting energy consumption for a personal vehicle based on various criteria which may affect energy efficiency for a vehicle using conventional computing components. 

Katanoda discloses estimating/predicting energy consumption for a personal vehicle based on various criteria which may affect energy efficiency for a vehicle including in part a database comprising data on a plurality of drivers and vehicles.

As to claim 1, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A system for estimating and/or predicting energy consumption for a personal vehicle, comprising:
a user facing portion further comprising:
a display; and
a user interface further comprising:
a real-time application configured to receive travel information and present a received energy distribution via the display; and
a back-end portion in communication with the user facing portion further comprising:
a back-end database comprising a driving behavior database, a historical weather database, and a vehicle efficiency database;
an energy processor configured to access the back-end database to implement:
a demand model module configured to produce:
a set of possible velocity histories; and
a set of possible ambient temperatures that differentiate between different types of trips with different energy requirements by associating trips from the driving behavior database with data from the historical weather database; and
a vehicle model module configured to receive the set of possible velocity histories and the set of possible ambient temperatures to provide the energy distribution or a probabilistic prediction of future energy consumption to the user facing portion, wherein the probabilistic prediction of future energy consumption is based on data within the backend database,
wherein each of the driving behavior database, the historical weather database, and the vehicle efficiency database of the back-end database further comprises data from a plurality of drivers, a plurality of vehicles, and a plurality of vehicle trips, 
wherein the driving behavior database contains information from driving trips of more than one vehicle for specific distances and specific durations, as well as expected traffic conditions and driving style, and
wherein the driving behavior database is located remote from the personal vehicle.

Claims 2-7 depend from claim 1, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668